Citation Nr: 1646504	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to June 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision issued by the Appeals Management Center (AMC), and the April 2010 rating decision of the VA Regional Office (RO) in Baltimore, Maryland.  

In an October 2015 rating decision, the RO increased the Veteran's initial rating for PTSD to 70 percent prior to June 15, 2009; and granted TDIU prior to June 15, 2009 effective August 26, 2004.  Consequently, no issue involving TDIU is before the Board at this time.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However as to the higher rating for PTSD does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A June 2011 Certificate of Legal Capacity reflects that Brian Bishop, Esq. has been assigned as the Veteran's federal fiduciary for purposes of handling his VA compensation benefits.  The record reflects that it is the Veteran, and not his fiduciary, who is pursuing the instant appeal. 

In November 2014, the Veteran testified at a Board hearing conducted before the undersigned in Washington, DC.  A copy of the transcript has been associated with the claim folder.

This matter has been remanded by the Board in January 2015 and November 2015 for additional development.





FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but not by total social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in November 2004 and February 2005. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  Collectively, the examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

The Veteran's PTSD is currently rated 70 percent under Diagnostic Code 9411 prior the June 15, 2009.  38 C.F.R. § 4.130 (2015).  The PTSD is rated under the General Rating Formula for Mental Disorders. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015). 

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).

A November 2004 VA examination report shows that the Veteran reported he had 50 jobs since he returned from service.  He reported he left most of these jobs due to his attitude.  The Veteran reported panic attacks occurring 2 to 3 times per month lasting for a few hours.  Other symptoms such as daily intrusive recollections of events of a moderate severity were noted.  The Veteran reported that he could not watch the news or war movies.  He reported social isolation.  He reported having three failed marriages and living in the woods for five years in the past.  Mental health examination showed that the Veteran was an alert male, unshaven, marginally groomed, with marginal hygiene.  His behavior remained appropriate during the examination.  His psychomotor movements were unremarkable; speech spontaneous; no hallucinations; no obsessive compulsiveness; mood was depressed; affect was constricted but appropriate; intermitted suicidality with no ideations, intentions, or plans were noted.  Verbal responses were noted with no disorganized thoughts or processes; he was logical, coherent, and goal oriented.  His cognitive functions were fully oriented to person, place, time, and purpose.  No deficiencies or cognition or memory were noted.  Concentration and attention were moderately impaired.  Insight and judgement were fair.  The Veteran was diagnosed with PTSD and assigned a GAF score of 62.  The examiner reported that the Veteran continued to care for his personal needs and was able to drive an automobile, although he avoided doing so as a friend brought him to the examination.  The Veteran was noted to be able to go out independently and buy groceries.  The examiner noted that the Veteran's activities of daily living were considered adequate and he was competent to handle funds.  

VA treatment records show mental health reports that assigned GAF scores of 45 in October 2004, 40 in April 2005, and 43 in June 2005.  

A March 2005 disability evaluation examination report shows that the Veteran reported sleeping no more than two and half hours a day with nightmares about Vietnam.  He reported daily panic attacks.  He reported being hyperalert.  The Veteran reported episodes of forgetting how to do things.  The Veteran reported that his first marriage ended after a year and a half due to his irritability.  His second marriage ended after 12 years due to his emotional problems.  He reported that he was married to his current wife for 13 years and had two sons.  The Veteran's activities of daily living were noted as living with his wife and two sons.  He reported shopping, trying to keep his apartment clean, doing laundry.  He reported difficulty concentrating when reading, watching TV, or listening to the radio.  He reported no longer hiking or playing sports.  Occasionally he reported going to the mall or movies with his sons.  Mental status examination showed the Veteran was casually dressed, alert, and cooperative; oriented X 3; no clouding sensorium; affect was constricted; mood was anxious and depressed; associations were organized and he described occasionally hearing voices when no one was there.  The Veteran reported flashbacks and nightmares.  Daily panic attacks were noted.  The examiner reported that the Veteran was in the average range of intellectually functioning but there was evidence of impairment to concentration on test of recent and remote memory.  He made errors in serial 7's, only recalled two out of five cities after 10 minutes but was able to complete simple mathematical word problems correctly.  The examiner diagnosed the Veteran with PTSD.  

A May 2015 VA examination report shows that the examiner provided a retrospective opinion as to the severity of the Veteran's PTSD prior to June 15, 2009.  The VA examiner noted the Veterans GAF score between 2003 and 2009 which were listed as 55, 62, 45, 43, 40, 43, 43, 45, 45, and 38.

An October 2015 VA examination report noted that the Veteran's GAF scores between 2004 and 2009 indicated serious symptoms.  The examiner also noted that the Veteran symptoms consisted of difficulty sleeping, nightmares, difficulty relating to other people, social isolation, irritability, and poor attention.  The examiner also noted that the Veteran was not able to work due to PTSD between 2004 and 2009, which were consistent with his low GAF scores.  

Based on a review of the evidence, the Board finds that the Veteran's PTSD is appropriately rated as 70 percent disabling, prior to June 15, 2009.  In continuing the 70 percent rating for the Veteran's PTSD prior to June 15, 2009, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for an anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Prior to June 15, 2009, the Veteran's PTSD was manifested by panic attacks, chronic sleep impairment, mild memory loss, depression, disturbances of motivation and mood, difficult in establishing and maintaining effective work relationships.  The Board finds that this symptomatology is consistent with occupational and social impairment, with deficiencies in most areas, the criteria for a 70 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated prior to June 15, 2009. 

Moreover, the Board finds that a rating higher than 70 percent is not warranted for any part of the appeal period.  The evidence shows that he maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment.  The Veteran has not demonstrated total social impairment.  The Board notes that the Veteran has been awarded TDIU prior to June 15, 2009 due to PTSD which reflects the severity of his symptoms in preventing him from gaining and maintaining employment.  However, there is no evidence that the Veteran is totally socially impaired.  Here, the Board notes that prior to June 15, 2009 the Veteran was living with his wife and two sons.  Additionally, he was found by all medical professionals to able to conduct activities of daily functioning despite the severity of his PTSD.  The Board also notes at the Veteran did not show gross impairment in thought processes, persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives , own occupation, or own name.  

While the Veteran reported that he was concerned about his social isolation, the Board notes that the Veteran could go out shopping for groceries, take his children to the mall, and drive a car.  All of which shows that the Veteran was not totally socially impaired. 

The Board notes the assigned GAF scores ranging from 38 to 62 were assigned prior to June 15, 2009, and alone, they do not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

In this case, the assigned GAF scores are indicative of mild to serious symptoms.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2015).  In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned, 70 percent rating for psychiatric disabilities, regardless of the GAF scores.  A review of the Veteran's VA treatment record during that time does not suggest that his symptoms were of the frequency and severity of total social impairment.  The Board finds that the descriptions of the Veteran's symptomatology noted during mental evaluations are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126 (a) (2015). 

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD symptomatology did not represent the criteria required for a 100 percent rating.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the assigned 70 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability did not result in total social impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on during clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect. 

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case. 

Here, the record shows that the Veteran's PTSD manifests with symptoms of panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficult in establishing and maintaining effective work a relationships, specifically identified in Diagnostic Code 9411.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  The Board notes that the Veteran was assigned a TDIU prior the June 15, 2009.  Additionally, the Board notes that the Veteran is only service connected for PTSD therefore any impairment caused by the collective impact of his service connected disabilities is not applicable in this case.  

Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD prior to June 15, 2009 is denied




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


